internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc psi b04 - plr - date july re legend h w trust contract company dollar_figurem dollar_figuren date date date year year state state statute state statute state statute state statute state statute dear this responds to a letter dated date and subsequent correspondence submitted by your authorized representative requesting rulings under sec_1014 of the internal_revenue_code the facts and representations submitted are summarized as follows in year h and w were married h and w resided in state a community_property law state on date h and w used community_property funds to purchase a deferred variable plr - annuity_contract contract issued by company an insurance_company by making a single purchase payment of dollar_figurem no additional premium payments were made to company under contract h was designated as the annuitant under contract under the terms of contract prior to the start of the annuity payments contract may be surrendered for its total accumulation value or may be partially surrendered for any portion of its fixed or variable accumulation value the original beneficiary of contract was w pursuant to contract the interest of any beneficiary who fails to survive the annuitant shall terminate at the death of the beneficiary w the beneficiary failed to survive h the annuitant accordingly w’s beneficiary interest under the annuity_contract terminated at her death on date h and w trustors established trust which is governed under the laws of state trust was funded with contract other community_property and separate_property of h and w the trustees of trust prior to w’s death were h and w article ii provides that trust shall be subject_to the full and unrestricted power in the trustors to alter amend or revoke trust in whole or in part the revocation of trust as it relates to the community_property in trust shall be accomplished by written instrument signed by trustors in accordance with state statute and state statute state statute provides that all property real or personal wherever situated acquired by a married_person during the marriage while domiciled in state is community_property_state statute provides that unless the trust instrument or the instrument of transfer expressly provides otherwise community_property that is transferred in trust remains community_property during the marriage regardless of the identity of the trustee if the trust originally or as amended before or after the transfer provides that the trust is revocable as to that property during the marriage and the power if any to modify the trust as to the rights and interests in that property during the marriage may be exercised only with the joinder or consent of both spouses h and w used community funds to purchase contract accordingly contract is community_property h and w are treated as owning a one-half interest in contract under state law article iii provides that the trustees shall pay the entire income from trust to or for the benefit of the trustors at least annually until written instructions to the contrary the trustees shall pay any income from the trustors’ community_property to the trustors jointly pay any income from the separate_property of h to h and any income from the separate_property of w to w the trustees shall pay the trustors such amounts of principal of trust as trustors may specify article v provides that at any time within nine months from and after the death of the first of trustors to die trust shall be divided by the trustee into two shares trust a and trust b_trust a shall consist of an amount equal to the value of the surviving trustor’s interest in community_property all of the surviving trustor’s separate_property and a fractional share of other_property that passes to the surviving trustor that qualifies for the marital_deduction plr - article vi provides that the trustee of trust a shall pay all of the net_income to the surviving_spouse for life at least annually and such amounts of principal as the surviving trustor specifies in writing article vi further provides that the surviving trustor shall have the power_to_revoke trust a at any time or alter or amend trust a or remove all or any part of the property comprising trust a from the trust at his or her unrestricted_option in year trustors requested and received a distribution from trust in the amount of dollar_figurem which was distributed as a lump sum premium payment on contract there have been no subsequent distributions from trust with respect to contract w died testate on date in her will w bequeathed personal and household effects to her husband and bequeathed the remainder of her estate to trust w did not revoke trust in her will state statute provides that community_property held in a revocable_trust described in state statute is governed by the provisions if any in the trust for disposition in the event of death pursuant to trust both w’s one-half interest and h’s one-half interest in contract were allocated to trust a at the date of w’s death contract was valued at dollar_figuren the executor of w’s estate included one-half of the value of contract in w’s gross_estate on form_706 united_states estate and generation-skipping_transfer_tax return taxpayer h requests rulings that the basis in w’s interest in contract should be stepped-up to its fair_market_value at the date of w’s death under sec_1014 under revrul_70_143 1970_1_cb_167 pursuant to the relief granted under revrul_79_335 1979_2_cb_292 and that the basis in h’s interest in contract should be stepped-up to its fair_market_value at the date of w’s death under sec_1014 law and analysis sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death contract retained its character as community_property in trust trust was revocable and therefore for federal estate_tax purposes w’s one-half interest in contract was includible in her estate under sec_2038 sec_1014 provides in part that except as otherwise provided in this plr - section the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent is the fair_market_value of the property at the date of the decedent's death sec_1014 provides that in the case of persons dying after date property which represents the surviving spouse’s one-half share of community_property held by the decedent and the surviving_spouse under the community_property_laws of any state is considered for purposes of sec_1014 to have been acquired from or to have passed_from_the_decedent if at least one-half of the whole of the community interest in such property was includible in determining the value of the decedent’s gross_estate sec_1014 provides in the case of persons dying after date that property acquired from the decedent by reason of death form of ownership or other conditions if by reason thereof the property is required to be included in determining the value of the decedent's gross_estate shall for purposes of sec_1014 be considered to have been acquired from or to have passed_from_the_decedent however sec_1014 provides that the foregoing shall not apply to annuities described in sec_72 sec_72 prescribes the tax treatment of amounts received under an annuity_contract contracts under which amounts paid will be subject_to the provisions of sec_72 include contracts which are considered to be life_insurance endowment and annuity_contracts in accordance with the customary practice of life_insurance_companies for purposes of sec_72 however it is immaterial whether such contracts are entered into with an insurance_company sec_1_72-2 of the income_tax regulations the internal_revenue_service service issued two revenue rulings addressing the application of sec_1014 to a beneficiary’s right to receive a lump sum payment under a variable_annuity contract following the annuitant’s death in revrul_70_143 1970_1_cb_167 husband purchased a variable_annuity contract from an insurance_company naming his wife as the principal beneficiary the contract provided that in the event of the contract owner’s husband death prior to the annuity_starting_date the beneficiary or the contract owner’s estate if the beneficiary predeceases the owner has the right to surrender the contract for the then value of the contract owner’s interest in the accumulation fund of the insurance_company in the revenue_ruling husband the annuitant died prior to the starting date of the annuity and the value of his right to the accumulated value under the annuity_contract is includible in determining the value of the decedent’s gross_estate accordingly under sec_1014 the right that passes to the beneficiary by reason of her surviving the decedent is considered to have been acquired from or to have passed_from_the_decedent after consideration of sec_1_72-2 which provides in part that amounts subject_to sec_72 are considered amounts received as an annuity only in the event they are received on or after the annuity_starting_date the plr - service concluded that the right to the accumulated value under the annuity_contract prior to the annuity_starting_date would not be an annuity described in sec_72 accordingly the service held that the basis of the right to the accumulated value is its fair_market_value at the date of decedent’s death under sec_1014 ie the beneficiary’s basis in the right to the accumulated value is stepped-up to the fair_market_value of the right at the date of the contract owner’s death revrul_79_335 1979_2_cb_292 revoked revrul_70_143 in revrul_79_ the service states that the contract in question is considered to be an annuity_contract in accordance with the customary practice of life_insurance_companies the phrase in sec_1014 annuities described in sec_72 refers to annuity_contracts taxable under that section generally and not merely to amounts received as an annuity therefore the property acquired by the beneficiary is an interest in the benefits provided under the annuity_contract those benefits accord to the contract owner or in the event of the owner’s death the named beneficiary the right to surrender the contract at any time before the annuity_starting_date and to receive in return an amount equal to the accumulated value under the contract further the fact that the beneficiary may elect to receive a lump-sum payment in return for the accumulated value does not render the property acquired from the decedent an interest in something other than an annuity_contract the service held that since the contract is subject_to the provisions of sec_72 the exclusion under sec_1014 applies accordingly the beneficiary’s basis in the right to the lump sum payment is not stepped-up to its fair_market_value at the date of the annuitant’s death rev_rul does not apply to deferred variable_annuity contracts purchased prior to date including any contributions applied to such contracts pursuant to a binding commitment entered into before that date a revenue_ruling represents the conclusion of the service regarding the application of law to the entire statement of facts involved therefore parties are cautioned against reaching the same conclusion in other cases unless the facts and circumstances are substantially the same revproc_2003_1 sec_2 2003_1_irb_1 date see also revproc_89_14 sec 1989_1_cb_814 the conclusion expressed in a revenue_ruling will be directly responsive to and limited in scope by the pivotal facts stated in the revenue_ruling the facts in revrul_70_143 and this request are not substantially the same because the ruling and this request involve different interests in the annuity accordingly relief under revrul_79_335 is not available the contract an annuity described in sec_72 is subject_to the exclusion under sec_1014 and therefore the basis in w’s one-half interest in contract is not entitled to a stepped-up_basis under sec_1014 further h’s one-half interest in contract is not entitled to a stepped-up_basis under sec_1014 sec_1014 allows the beneficiary to step-up his one- half interest in community_property where at least one-half of the whole of the community interest in such property was includible in determining the value of the plr - decedent’s gross_estate in the instant case one-half of contract was included in determining the value the w’s gross_estate however the basis in h’s one-half interest in contract is not entitled to be stepped-up under sec_1014 where the other half which passes from the deceased spouse does not get a stepped-up_basis under sec_1014 through see 342_f2d_356 9th cir 318_fsupp_382 c d cal the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with the office we are sending a copy of this letter to your authorized representative sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
